                     Case 1:18-cv-02921-JMF Document 599 Filed 06/03/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


          New York Immigration Coalition, et al.,                 )
                             Plaintiff                            )
                                v.                                )      Case No.   18-CV-2921
      United States Department of Commerce, et al.,               )
                            Defendant                             )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs New York Immigration Coalition, et al.,                                                              .


Date:          06/03/2019                                                            /s/ Adriel I. Cepeda Derieux
                                                                                          Attorney’s signature
                                                                             Adriel I. Cepeda Derieux (NY No. 1174201;
                                                                                         SDNY No. AC4290)
                                                                                      Printed name and bar number
                                                                            American Civil Liberties Union Foundation, Inc.
                                                                                    125 Broad Street, 18th Floor
                                                                                        New York, NY 10004

                                                                                                Address

                                                                                      acepedaderieux@aclu.org
                                                                                             E-mail address

                                                                                           (212) 284-7334
                                                                                           Telephone number

                                                                                           (212) 549-2654
                                                                                              FAX number
